RICHARDSON, J.
Petitioner, an inmate of the Oregon Correctional Institution (OSCI), was charged along with inmates Grever and Perry with conspiracy to commit disruptive behavior by instigating a sit-down strike at OSCI and with attempt to commit the same action. He was found guilty of conspiracy and committed to two years and 90 days in segregation and forfeiture of 608 days of statutory "good time.” No finding was made on the attempt charge.
The facts relating to this case are set forth in Grever v. OSCI, 28 Or App 829, 561 P2d 669 (1977).
Petitioner contends the disciplinary committee should have made a final disposition of the attempt charge. As in Grever v. OSCI, supra, we agree and remand for a final disposition of the attempt charge.
Petitioner’s second assignment of error alleges the sanctions imposed were excessive, cruel and unusual in violation of Art I, §§ 15 and 16 of the Oregon Constitution. We affirm the sanctions imposed for the same reasons set forth in Grever.
Remanded with instructions.